13 U.S. 181 (1815)
9 Cranch 181
THE UNITED STATES
v.
THE CARGO OF THE SHIP FANNY, JENNINGS, MASTER.
Supreme Court of United States.
February 24, 1815.
March 1, 1815.
Absent... . TODD, J.
*182 The cause was argued by JONES, for the United States, and DAGGETT, for the Claimants.
JOHNSON, J. delivered the opinion of the Court as follows:
This case bears every feature of fairness. The voyage was undertaken upon the repeal of the orders in council. The vessel was laden in the short space of four days, and sailed without a knowledge of the war. Her destination was alternative  to New York, if she could enter; if not, to a British port. Upon arriving off Montaug, she receives notice of the war, and of the danger of capture in prosecuting her voyage to New York. A pilot boat is then dispatched to New London by the captain with notice to his owners of his situation, and a request for instructions.
To call off for instructions was fair and justifiable; and to obtain them it was necessary that he should await the return of the pilot boat. Thus circumstanced, a calm obliges him to drop anchor to prevent his drifting on shore and a storm forces him into a bay for shelter. Whilst there his crew mutiny, and prevent his leaving the bay, in order to lie off and await the return of his messenger; and whilst plying in the waters between *183 Montaug and New London, he is seized by the revenue cutter, and forced into the latter port. We are of opinion that there was nothing either in action or intention which subjected this vessel to municipal forfeiture. A condemnation is claimed on no other ground; and the decree of of the Circuit Court must, therefore, be affirmed.
The claims of the several parcels of merchandize seized in the Fanny, rest on the same circumstances, and must likewise be restored.